Title: From George Washington to the New Jersey Provincial Congress, 10 June 1776 [letter not found]
From: Washington, George
To: New Jersey Provincial Congress

 Letter not found: to the New Jersey Provincial Congress, 10 June 1776. In the postscript to his letter to Jonathan Trumbull, Sr., of this date, GW wrote: “I have wrote a similar Letter to the Jersey Convention,” and on 11 June Samuel Tucker, president of the New Jersey provincial congress, wrote to GW: “I am honoured with your favor of yesterday.”